DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/248337 filed on January 21, 2021 in which Claims 73-105 are presented for examination.

Status of Claims
Claims 73-105 are pending, of which claims 73-105 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2021 was filed after the mailing date of the Application on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 13, 2021 was filed after the mailing date of the Application on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on February 21, 2022 was filed after the mailing date of the Application on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 73-77, 81, 82, 88, 89,93-96, 100, 101, 104 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677).

Claim 73, Beebe teaches at least one non-transitory computer-readable storage medium containing computer program code, the computer program code when executed by one or more processors causes the one or more processors to perform operations, the computer program code comprising instructions to: receive device status data from a mobile device (View Beebe ¶ 8-16, 30; remote computing device receives fault data from communication device); determine at least one fault of the mobile device based at least in part on the device status data (View Beebe ¶ 26, 30, 38, 45, 46; fault diagnosis/analysis); cause transmission of computer executable (View Beebe ¶ 6, 47; user interface (TUI)).

Beebe does not explicitly teach in response to a selection by a user at the second device, cause transmission of second computer executable instructions to the mobile device, the second computer executable instructions configured to facilitate resolution of the at least one fault of the mobile device.

However, Jantz teaches in response to a selection by a user at the second device, cause transmission of second computer executable instructions to the mobile device, the second computer executable instructions configured to facilitate resolution of the at least one fault of the mobile device (View Jantz Col. 2, Lines 61-65; user selects recovery procedure).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Beebe with in response to a selection by a user at the second device, cause transmission of second computer executable instructions to the mobile device, the second computer executable instructions configured to facilitate resolution of the at least one fault of the mobile device since it is known in the art that a user can select a (View Jantz Col. 2, Lines 61-65).  Such modification would have allowed a mobile device to recover from an error.

Claim 89 is the method corresponding to the medium of Claim 73 and is rejected under the same reasons set forth in the rejection of Claim 73.

Claim 105 is the system corresponding to the medium of Claim 73 and is rejected under the same reasons set forth in the rejection of Claim 73.

Claim 74, most of the limitations of this claim has been noted in the rejection of Claim 73.  Jantz further teaches the indication of the at least one fault of the mobile device comprises displaying one or more solutions to the at least one fault (View Jantz Col. 2, Lines 61-65; list recovery procedures).

Claim 93 is the method corresponding to the medium of Claim 74 and is rejected under the same reasons set forth in the rejection of Claim 74.

Claim 75, most of the limitations of this claim has been noted in the rejection of Claim 74.  Jantz further teaches the indication of the at least one fault comprises a probability of success associated with each of the one or more solutions (View Jantz Col. 3, Lines 37-41; Col. 4, Lines 11-16, 26-37; probability of success).



Claim 76, most of the limitations of this claim has been noted in the rejection of Claim 73.  Jantz further teaches the computer executable instructions further configured to cause the graphical user interface to provide a plurality of options for resolution of the at least one fault of the mobile device, and wherein the selection comprises a selection of at least one of the plurality of options (View Jantz Col. 4, Lines 26-37; management device).

Claim 95 is the method corresponding to the medium of Claim 76 and is rejected under the same reasons set forth in the rejection of Claim 76.

Claim 77, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe further teaches the second computer executable instructions are configured to cause the mobile device to display support content to the user (View Beebe ¶ 47; support menu on user interface (TUI)).

Claim 96 is the method corresponding to the medium of Claim 77 and is rejected under the same reasons set forth in the rejection of Claim 77.

Claim 81, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe further teaches the second computer executable instructions are configured (View Beebe ¶ 8-16; fault analysis).

Claim 100 is the method corresponding to the medium of Claim 81 and is rejected under the same reasons set forth in the rejection of Claim 81.

Claim 82, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe further teaches the graphical user interface associated with the mobile device support portal is accessible via a web browser or a dedicated application executing on the second device (View Beebe ¶ 49; WebUI).

Claim 101 is the method corresponding to the medium of Claim 82 and is rejected under the same reasons set forth in the rejection of Claim 82.

Claim 88, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe further teaches the device status data comprises one or more of: hardware usage data, device settings information, system log contents, application log contents, a device ID, installed application information, device application data, or device sensor data (View Beebe ¶ 6; syslog).

Claim 104 is the method corresponding to the medium of Claim 88 and is rejected under the same reasons set forth in the rejection of Claim 88.

Claim(s) 78, 87, 97 and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677) and further in view of Brisebois (US Patent Application 2010/0099405).


Claim 78, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe and Jantz does not explicitly teach the second computer executable instructions are configured to cause the mobile device to revert to a last known working condition.

However, Brisebois teaches the second computer executable instructions are configured to cause the mobile device to revert to a last known working condition (View Brisebois ¶ 72; fallback fail-safe).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the second computer executable instructions are configured to cause the mobile device to revert to a last known working condition since it is known in the art that a mobile device can be failed back (View Brisebois ¶ 72).  Such modification would have allowed a mobile device to recover using a last known working state.



Claim 87, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe and Jantz does not explicitly teach the indication of the at least one fault of the mobile device is configured to persist between sessions of the mobile device support portal until the at least one fault of the mobile device is resolved.

However, Brisebois teaches the indication of the at least one fault of the mobile device is configured to persist between sessions of the mobile device support portal until the at least one fault of the mobile device is resolved (View Brisebois ¶ 72; operate mobile device in default mode).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the indication of the at least one fault of the mobile device is configured to persist between sessions of the mobile device support portal until the at least one fault of the mobile device is resolved since it is known in the art that a mobile device can go into default mode (View Brisebois ¶ 72).  Such modification would have allowed a mobile device to recover using a default mode.

Claim 103 is the method corresponding to the medium of Claim 87 and is rejected under the same reasons set forth in the rejection of Claim 87.

Claim(s) 79 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677) and further in view of Shroeder (US Patent Application 2012/0198279).



Claim 79, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe and Jantz does not explicitly teach the second computer executable instructions are configured to cause the mobile device to install, uninstall, and/or block an application.

However, Shroeder teaches the second computer executable instructions are configured to cause the mobile device to install, uninstall, and/or block an application (View Shroeder ¶ 110; uninstall application).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the second computer executable instructions are configured to cause the mobile device to install, uninstall, and/or block an application since it is known in the art that an application can be uninstalled (View Shroeder ¶ 110).  Such modification would have allowed a mobile device to recover by uninstalling an application.



.

Claim(s) 80, 86, 99 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677) and further in view of Dare (US Patent Application 2012/0036552).

Claim 80, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe and Jantz does not explicitly teach the second computer executable instructions are configured to cause the user of the second device to take remote control of the mobile device.

However, Dare teaches the second computer executable instructions are configured to cause the user of the second device to take remote control of the mobile device (View Dare ¶ 1026; remote device management support).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the second computer executable instructions are configured to cause the user of the second device to take remote control of the mobile device since it is known in the art that IT support can remote into a mobile device (View Dare ¶ 1026).  Such modification would have allowed a mobile device to recover by IT support accessing the mobile device remotely.



Claim 86, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe further teaches cause transmission of computer executable instructions to the third device, the computer executable instructions configured to facilitate rendering of a second graphical user interface associated with the mobile device support portal on a second display associated with the third device, the second graphical user interface configured to provide a second indication of the at least one fault of the mobile device (View Beebe ¶ 46; user interface (TUI)).


Beebe and Jantz does not explicitly teach receive a request to access the mobile device support portal from a third device.

However, Dare teaches receive a request to access the mobile device support portal from a third device (View Dare ¶ 1026; remote management of mobile device); and

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with receive a request to access the mobile device support portal from a third device since it is known in the art that IT support can remote into a mobile device (View Dare ¶ 1026).  Such modification would have allowed a mobile device to recover by IT support accessing the mobile device remotely.

Claim 102 is the method corresponding to the medium of Claim 86 and is rejected under the same reasons set forth in the rejection of Claim 86.

Claim(s) 83 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677) and further in view of Komelnic (US Patent Application 2007/0288545).

Claim 83, most of the limitations of this claim has been noted in the rejection of Claim 73.  Beebe and Jantz does not explicitly teach identify a fault type associated with the at least one fault based at least in part on a comparison of the device status data with one or more fault profiles based on aggregated device status data from a plurality of other mobile devices.

However, Komlenic teaches identify a fault type associated with the at least one fault based at least in part on a comparison of the device status data with one or more fault profiles based on aggregated device status data from a plurality of other mobile devices (View Komlenic ¶ 33; compare status data to failure profiles/failure type).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with identify a fault type associated with the at least one fault based at least in part on a comparison of the device status data with one or more fault profiles based on aggregated device status data from a plurality (View Komlenic ¶ 33).  Such modification would have allowed a failure type to be determined for a mobile device.

Claim 90 is the method corresponding to the medium of Claim 83 and is rejected under the same reasons set forth in the rejection of Claim 83.

Claim(s) 84 and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677) in view of Komelnic (US Patent Application 2007/0288545) and further in view of Zhang (US Patent Application 2009/0262922).

Claim 84, most of the limitations of this claim has been noted in the rejection of Claim 83.  Beebe, Jantz and Komelnic does not explicitly teach the fault type comprises a remotely-repairable fault type or a non-remotely-repairable fault type.

However, Zhang teaches the fault type comprises a remotely-repairable fault type or a non-remotely-repairable fault type (View Zhang ¶ 11; diagnose failure type/send repair instructions). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the fault type comprises a remotely-repairable fault type or a non-remotely-repairable fault type since it is known in the art (View Zhang ¶ 11).  Such modification would have allowed a mobile device to be recovered based on the failure type.

Claim 91 is the method corresponding to the medium of Claim 84 and is rejected under the same reasons set forth in the rejection of Claim 84.

Claim(s) 85 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US Patent Application 2011/0060948) in view of Jantz (US Patent 6,487,677) in view of Komelnic (US Patent Application 2007/0288545) and further in view of Johnsen (US Patent 7,539,907).

Claim 85, most of the limitations of this claim has been noted in the rejection of Claim 83.  Beebe, Jantz and Komelnic does not explicitly teach the one or more fault profiles comprise statistical information related to a probability that a particular device configuration or a particular aspect of a device configuration may give rise to one or more particular faults.

However, Johnsen teaches the one or more fault profiles comprise statistical information related to a probability that a particular device configuration or a particular aspect of a device configuration may give rise to one or more particular faults (View Johnsen Col. 1, Lines 51-63; Col. 7, Lines 47-67; predicted failure rate).

(View Johnsen Col. 1, Lines 51-63; Col. 7, Lines 47-67).  Such modification would have allowed a failure can be predicted in a mobile device.

Claim 92 is the method corresponding to the medium of Claim 85 and is rejected under the same reasons set forth in the rejection of Claim 85.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Mullangath (US Patent 8,806,277) teaches troubleshooting a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114